DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 1/27/21 has been entered.
	2. Claims 1-20 remain pending within the application.
	3. The amendment filed 1/27/21 is sufficient to overcome the 35 USC 112(b) rejections of claims 1-11.  The previous rejection has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“A method method comprising:” should be “A method comprising:”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bracey United States Patent Application Publication US 2005/0278630, in view of Commarford United States Patent Application Publication US 2010/0037158.
	Regarding claim 1, Bracey discloses a method (Bracey, para [0032 & 34] populating form fields within a web application; Bracey, para [0031], fig 3, a form is shown within the session of the application window with multiple form fields) method comprising: 
storing, at a memory of a device, the application form, the application form having a plurality of form fields, the application form being accessible to other devices over a network connection (Bracey, para [0014], with reference to fig 1, application programs stored on webservers 187-188 and associated data stored in data stores 190-195.  Client device 170 access data (forms) via webservers); 
determining, by one or more processors on the device, that the user is accessing the application from a user's device, the user's device distinct from the device (Bracey, para [0014], client distinct from database; Bracey, para [0037], when the user requests for an application to be performed, application host carries out requested action); 
generating, by the one or more processors, a session identifier (ID) for the user accessing the application, the session ID including a timestamp (Bracey, para [0049], session ID and timestamp generated for collection of data stored for session); 
determining, by the one or more processors, that a state within a form field of one of the plurality of form fields is in focus (Bracey, para [0032], form field processing of data; Bracey, para [0042], milestone logging information represents state information; Bracey, para [0047], tracking a user’s focus of a window of an application with form fields represents determining a state where a form field is in focus), 
collecting, by the one or more processors, any data entered into the form field

Bracey does not disclose:
the state of the form field being in focus when the user selects the form field, determining, by the one or more processors, that the state within the form field is no longer in focus; 
initiating, by the one or more processors, a countdown timer, the countdown timer initiating when the one or more processors determine that the form field is no longer in focus; 
collecting, by the one or more processors and when the countdown timer reaches zero, any data entered into the form field.
Commarford discloses:
determining, by the one or more processors, that a state within a form field of one of the plurality of form fields is in focus (Commarford, para [0023], with reference to fig 3 steps 310 and 320, determines location of user inputs and form field preferences)
the state of the form field being in focus when the user selects the form field, determining, by the one or more processors, that the state within the form field is no longer in focus (Commarford, para [0023-24], with reference to fig 3 steps 330 and 340, auto advances to next field); 
initiating, by the one or more processors, a countdown timer, the countdown timer initiating when the one or more processors determine that the form field is no longer in focus (Commarford, para [0024], countdown timer starts when auto advance occurs); 
collecting, by the one or more processors and when the countdown timer reaches zero, any data entered into the form field (Commarford, para [0025], requires data to be filled when countdown timer expires, expiring interpreted as reaching 0 for a countdown timer. Filling data is distinguished as separate from detecting the user input of selecting a tab key).


	Regarding claim 2, Bracey in view of Commarford discloses the method of Claim 1. Commarford additionally discloses further comprising: resetting the countdown timer when the one or more processors determine that the form field is again in focus, the resetting occurring even if the countdown timer was counting down and had not reached zero (Commarford, para [0023,26], resets threshold limit when moved to another field within the form based on timer or # of characters).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transfer of information when events occur as taught by Bracey to include an event of setting a countdown timer and it expiring based on the teachings of Commarford.  The motivation for doing so would have been making it easier for a user to interact with a form (Commarford, para [0006-7]).

Regarding claim 3, Bracey in view of Commarford discloses the method of Claim 1. Commarford additionally discloses further comprising: utilizing a variable timing parameter for the countdown timer based upon a context of the form field (Commarford, para [0026], timer can be set/adjusted).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transfer of information when events occur as taught by Bracey to include an event of setting a countdown timer and it expiring based on the 

Regarding claim 4, Bracey in view of Commarford discloses the method of Claim 1. Commarford additionally discloses repeating the determining, the countdown timer, and the collecting of any data entered by the user into the form field for any additional form fields of the plurality of form fields of the application form (Commarford, with reference to fig 3, para [0025], process repeats after steps 380 and 390 when next form field is in focus).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transfer of information when events occur as taught by Bracey to include an event of setting a countdown timer and it expiring based on the teachings of Commarford.  The motivation for doing so would have been making it easier for a user to interact with a form (Commarford, para [0006-7]).

	Regarding claim 12, Bracey discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
determine that a user is accessing an application from a user's device, the application having a plurality of form fields, the application stored at other than the user's device, and the application being accessible to other devices over a network connection (Bracey, para [0014], client distinct from database; Bracey, para [0037], when the user requests for an application to be performed, application host carries out requested action; Bracey, para [0032] populating form fields within a web application; 
generate a session identifier (ID) for the user accessing the application, the session ID including a timestamp (Bracey, para [0049], session ID and timestamp generated for collection of data stored for session);
and combine all of the data and the session ID into a single user data file (Bracey, para [0049], collection is an XML file storing data of a session with a session ID and all associated events with the session).
Bracey does not disclose:
determine that a state within a form field of one of the plurality of form fields is in focus, the state of the form field being in focus when the user selects the form field, determine that the state within the form field is no longer in focus; initiate a countdown timer when the form field is no longer in focus; collect, when the countdown timer reaches zero, any data entered into the form field; repeat the determination that the state within one or more additional form fields of the plurality of form fields in the application is no longer in focus, the initiation of the countdown timer for each of the one or more additional form fields, and the collection of any data entered by the user into the one or more additional form field upon completion of the countdown timer.
Commarford discloses:
determine that a state within a form field of one of the plurality of form fields is in focus (Commarford, para [0023], with reference to fig 3 steps 310 and 320, determines location of user inputs and form field preferences),
the state of the form field being in focus when the user selects the form field, determine that the state within the form field is no longer in focus (Commarford, para [0024], with reference to fig 3 steps 330 and 340, auto advances to next field); 

collect, when the countdown timer reaches zero, any data entered into the form field (Commarford, para [0025], requires data to be filled when countdown timer expires, expiring interpreted as reaching 0 for a countdown timer);
repeat the determination that the state within one or more additional form fields of the plurality of form fields in the application is no longer in focus, the initiation of the countdown timer for each of the one or more additional form fields, and the collection of any data entered by the user into the one or more additional form field upon completion of the countdown timer (Commarford, with reference to fig 3, para [0025], process repeats after steps 380 and 390 when next form field is in focus).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transfer of information when events occur as taught by Bracey to include an event of setting a countdown timer and it expiring based on the teachings of Commarford.  The motivation for doing so would have been making it easier for a user to interact with a form (Commarford, para [0006-7]).

Regarding claim 14, Bracey in view of Commarford discloses the non-transitory computer-readable medium of claim 12. Commarford additionally discloses where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: reset the countdown timer when it is determined that the form field is again in focus, the reset of the countdown timer occurring regardless of whether or not the countdown timer has completed a previous countdown  (Commarford, para [0023,26], resets threshold limit when moved to another field within the form based on timer or # of characters).


Regarding claim 15, Bracey in view of Commarford discloses the non-transitory computer-readable medium of claim 12. Commarford additionally discloses where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: utilize a variable timing parameter for one or more form fields based upon a context of the form field (Commarford, para [0026], timer can be set/adjusted).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transfer of information when events occur as taught by Bracey to include an event of setting a countdown timer and it expiring based on the teachings of Commarford.  The motivation for doing so would have been making it easier for a user to interact with a form (Commarford, para [0006-7]).

Regarding claim 18, Bracey discloses a system comprising: 
an application stored on a memory of a device, the application having a plurality of form fields, the application being accessible over a network connection; 
one or more processors on the device, the one or more processors to determine that a user is accessing the application from a user's device, the user's device distinct from the device (Bracey, para [0014], client distinct from database; Bracey, para [0037], when the user requests for an application to be performed, application host carries out requested action; Bracey, para [0032] populating form fields 
the one or more processors to generate a session identifier (ID) for the user accessing the application, the session ID including a timestamp (Bracey, para [0049], session ID and timestamp generated for collection of data stored for session); 
a data combiner to combine the data, any additional data, and the session ID into a single user data file (Bracey, para [0049], collection is an XML file storing data of a session with a session ID and all associated events with the session).
Bracey does not disclose:
a blur listener to determine that a state within a form field of one of the plurality of form fields is in focus, 
the state of the form field being in focus when the user interacts with the form field,
 the blur listener to further determine that the state within the form field is no longer in focus; a blur counter to initiate a countdown after the blur listener determines that the form field is no longer in focus; the one or more processors to collect any data entered by the user into the form field when the countdown of the blur counter reaches zero; the blur listener to determine that the state within one or more additional form fields of the plurality of form fields in the application was in focus but is no longer in focus; the blur counter to initiate the countdown for each of the one or more additional form fields; the one or more processors to collect any additional data entered by the user into the one or more additional form fields when the countdown of the blur counter reaches zero; and a data combiner to combine the data, any additional data, and the session ID into a single user data file.
Commarford discloses
a blur listener to determine that a state within a form field of one of the plurality of form fields is in focus, the state of the form field being in focus when the user interacts with the form field 
 the blur listener to further determine that the state within the form field is no longer in focus (Commarford, para [0024], with reference to fig 3 steps 330 and 340, auto advances to next field); 
a blur counter to initiate a countdown after the blur listener determines that the form field is no longer in focus (Commarford, para [0024], countdown timer starts when auto advance occurs); 
the one or more processors to collect any data entered by the user into the form field when the countdown of the blur counter reaches zero (Commarford, para [0025], requires data to be filled when countdown timer expires, expiring interpreted as reaching 0 for a countdown timer);
the blur listener to determine that the state within one or more additional form fields of the plurality of form fields in the application was in focus but is no longer in focus; 
the blur counter to initiate the countdown for each of the one or more additional form fields; 
the one or more processors to collect any additional data entered by the user into the one or more additional form fields when the countdown of the blur counter reaches zero (Commarford, with reference to fig 3, para [0025], process repeats after steps 380 and 390 when next form field is in focus).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the transfer of information when events occur as taught by Bracey to include an event of setting a countdown timer and it expiring based on the teachings of Commarford.  The motivation for doing so would have been making it easier for a user to interact with a form (Commarford, para [0006-7]).

Claims 5-7, 10, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bracey United States Patent Application Publication US 2005/0278630 in view of Commarford United .
Regarding claim 5, Bracey in view of Commarford discloses the method of Claim 1. Bracey in view of Commarford does not disclose further comprising: 
comparing information in the single user data file with a do not contact list; and adding a do-not-contact flag to the single user data file when a match is made between the single user data file and the do not contact list.
Garcia discloses:
comparing information in the single user data file with a do not contact list; and adding a do-not-contact flag to the single user data file when a match is made between the single user data file and the do not contact list (Garcia para [0123], checks if the customer is on the FTC do not call list, updates preferences in user data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server of Bracey to include flagging user preferences based on the teachings of Garcia. The motivation for doing so would have been to keep user preferences current (Garcia, para [0062]).

Regarding claim 6, Bracey in view of Commarford discloses the method of Claim 1. Bracey in view of Commarford does not disclose further comprising: 
accessing a database comprising a plurality of stored user data files, the plurality of stored user data files collected from a plurality of users interacting with the application; comparing user identifying information within the single user data file with user identifying information for each of the plurality of stored user data files; determining if any of the user identifying information within the single user data file is a match with any of the user identifying information within any of the plurality of stored user data 
Garcia discloses:
 accessing a database comprising a plurality of stored user data files, the plurality of stored user data files collected from a plurality of users interacting with the application; comparing user identifying information within the single user data file with user identifying information for each of the plurality of stored user data files; determining if any of the user identifying information within the single user data file is a match with any of the user identifying information within any of the plurality of stored user data files; updating, at the database and when a match is determined, the stored user data file with information from the single user data file; and storing, at the database and when a match is not determined, the single user data file (Garcia, para [0030], prospective consumer target identifiers for each of the target consumers to search for matching consumer preference information maintained in one or more preference tables; Garcia, para [0061-62], updates user preferences in database)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server of Bracey to include organizing data based on the teachings of Garcia. The motivation for doing so would have been to keep user preferences current (Garcia, para [0062]).

Regarding claim 7, Bracey in view of Commarford in further view of Garcia discloses the method of Claim 6. Garcia additionally discloses further comprising: reviewing the plurality of stored user data files stored in the database; identifying the timestamp for each of the plurality of stored user data files; determining a length of time that has passed between the timestamp and a present time for each of the plurality of stored user data files to establish a user data file age for each of the plurality of stored user 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server of Bracey to include organizing data based on the teachings of Garcia. The motivation for doing so would have been to keep user preferences current (Garcia, para [0062]).

Regarding claim 10, Bracey in view of Commarford discloses the method of Claim 1. Bracey in view of Commarford does not disclose further comprising: 
utilizing the data in the single user data file to perform a pre-screening process; and providing a notice to the user via a secondary channel, the secondary channel selected from the group consisting of: an email, a direct mail, a text message, and a phone call. 
Garcia discloses:
 utilizing the data in the single user data file to perform a pre-screening process; and providing a notice to the user via a secondary channel, the secondary channel selected from the group consisting of: an email, a direct mail, a text message, and a phone call (Garcia, para [0062], screens based on user preferences, will contact only via email if that is noted in a preference file).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server of Bracey to include organizing data based on the teachings of Garcia. The motivation for doing so would have been to keep user preferences current (Garcia, para [0062]).

Regarding claim 16, Bracey in view of Commarford discloses the non-transitory computer-readable medium of claim 12. Bracey in view of Commarford does not disclose where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
access a database comprising a plurality of stored user data files, the plurality of stored user data files collected from a plurality of users interacting with the application; compare user identifying information within the single user data file with user identifying information for each of the plurality of stored user data files; determine if any of the user identifying information within the single user data file is a match with any of the user identifying information within any of the plurality of stored user data files; update, when a match is determined, the stored user data file with information from the single user data file; and storing, when a match is not determined, the single user data file on the database.
Garcia discloses on or more processors to:
access a database comprising a plurality of stored user data files, the plurality of stored user data files collected from a plurality of users interacting with the application; compare user identifying information within the single user data file with user identifying information for each of the plurality of stored user data files; determine if any of the user identifying information within the single user data file is a match with any of the user identifying information within any of the plurality of stored user data files; update, when a match is determined, the stored user data file with information from the single user data file; and storing, when a match is not determined, the single user data file on the database (Garcia, para [0030], prospective consumer target identifiers for each of the target consumers to search for matching consumer preference information maintained in one or more preference tables; Garcia, para [0061-62], updates user preferences in database).


Regarding claim 17, Bracey in view of Commarford in further view of Garcia discloses the non-transitory computer-readable medium of claim 16. Garcia additionally discloses where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: review the plurality of stored user data files on the database; identify the timestamp for each of the plurality of stored user data files; determine a length of time that has passed between the timestamp and a present time for each of the plurality of stored user data files to establish a user data file age for each of the plurality of stored user data files;  ADS-13436compare the user data file age with a predefined expiration length of time; select any of the plurality of stored user data files with the user data file age younger than the predefined expiration length of time; compare the selected plurality of stored user data files with a do not contact list; remove any of the selected plurality of stored user data files found on the do not contact list to result in a set of contactable selected plurality of stored user data files; perform a pre-screen on each of the contactable selected plurality of stored user data files; and provide a notice to any of the contactable selected plurality of stored user data files that passes the pre-screen, the notice provided via a secondary channel, the secondary channel selected from the group consisting of: an email, a direct mail, a text message, and a phone call (Garcia, para [0060-62], timestamp checked, after timestamp checked it is determined whether a consumer was removed from a do not call list after a specified period. If it is, updates profile information stored to determine later to contact; Garcia, para [0112, 114], fig 15B, steps 1528 and 1532, determines if it is ok to email based on table, emails user based on check).


Regarding claim 19, Bracey in view of Commarford discloses the system of Claim 18. Bracey in view of Commarford does not disclose further comprising: 
a database for storing a plurality of user data files; and an expiration date evaluator to: review the user data files stored in a database;  ADS-13438identify the timestamp for each of the user data files; determine a length of time that has passed between the timestamp and a present time for each of the user data files to establish a user data file age for each of the user data files; compare the user data file age with a predefined expiration length of time; and remove, from a pre-screen process, any user data files with the user data file age older than the predefined expiration length of time.
Garcia discloses:
a database for storing a plurality of user data files; and an expiration date evaluator to: review the user data files stored in a database;  ADS-13438identify the timestamp for each of the user data files; determine a length of time that has passed between the timestamp and a present time for each of the user data files to establish a user data file age for each of the user data files; compare the user data file age with a predefined expiration length of time; and remove, from a pre-screen process, any user data files with the user data file age older than the predefined expiration length of time (Garcia, para [0062], timestamp checked, after timestamp checked it is determined whether a consumer was removed from a do not call list after a specified period. If it is, updates profile information stored).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server of Bracey to include organizing data based 

Regarding claim 20, Bracey in view of Commarford in further view of Garcia discloses the system of claim 19. Garcia additionally discloses further comprising: an application evaluator to perform a pre-screen on any of the user data files with the user data file age younger than the predefined expiration length of time; and a notice provider to provide a notice to any of the user data files that pass the pre-screen, the notice provided via a secondary channel selected from the group consisting of: an email, a direct mail, a text message, and a phone call (Garcia, para [0062], screens based on user preferences, will contact only via email if that is noted in a preference file; Garcia, para [0112, 114], fig 15B, steps 1528 and 1532, determines if it is ok to email based on table, emails user based on check).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server of Bracey to include organizing data based on the teachings of Garcia. The motivation for doing so would have been to keep user preferences current (Garcia, para [0062]).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bracey United States Patent Application Publication US 2005/0278630 in view of Commarford United States Patent Application Publication US 2010/0037158, in further view of Bhatia United States Patent Application Publication US 2015/0205776.
Regarding claim 8, Bracey in view of Commarford discloses the method of Claim 1. Bracey in view of Commarford does not disclose:
organizing an order of the plurality of form fields based on a user demographic, the user demographic indicating a follow-up preference for the user in an event of an abandoned application.

	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the form filling of Bracey in view of Commarford to include the auto filling information based on the teachings of Bhatia.  The motivation for doing so would have been to reduce tedious work (Bhatia, para [0002]).

Regarding claim 13, Bracey in view of Commarford discloses the he non-transitory computer-readable medium of claim 12. Bracey in view of Commarford does not disclose:
 where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: organize an order of at least a portion of a presentation of the plurality of form fields based on a user demographic, the user demographic indicating a follow-up preference for the user in an event of an abandoned application, the user demographic selected from, a user's age, a user's device type, and a user selected preference; and present the plurality of form fields to the user in the order.
Bhatia discloses cause one or more processors to: organize an order of at least a portion of a presentation of the plurality of form fields based on a user demographic, the user demographic indicating a follow-up preference for the user in an event of an abandoned application, the user demographic selected from, a user's age, a user's device type, and a user selected preference; and present the plurality of form fields to the user in the order (Bhatia, para [0025], tracks when form-filling process abandoned and information filled, uses this to autofill data in generation process in the future)
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bracey United States Patent Application Publication US 2005/0278630 in view of Commarford United States Patent Application Publication US 2010/0037158, in further view of Bhatia United States Patent Application Publication US 2015/0205776, as modified by Foushee United States Patent US 8037402.
Regarding claim 9, Bracey in view of Commarford discloses the method of Claim 8. Bracey in view of Commarford in further view of Bhatia does not disclose further comprising: providing a form field for an email address before a form field for a mailing address or a form field for a phone number if the user demographic indicates an email preference; providing a form field for a mailing address before a form field for an email address or a form field for a phone number if the user demographic indicates a direct mail preference; and providing a form field for a phone number before a form field for or an email address or a form field for a mailing address if the user demographic indicates a text message or phone call preference. 
Foushee discloses providing a form field for an email address before a form field for a mailing address or a form field for a phone number if the user demographic indicates an email preference; providing a form field for a mailing address before a form field for an email address or a form field for a phone number if the user demographic indicates a direct mail preference; and providing a form field for a phone number before a form field for or an email address or a form field for a mailing address if the user demographic indicates a text message or phone call preference (Foushee, col 7-8, rows 64-67 and 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of form fields to include the arrangement of Foushee. The motivation for doing so would have been to create forms unique to each circumstance (Foushee, col 1, rows 50-56)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bracey United States Patent Application Publication US 2005/0278630 in view of Commarford United States Patent Application Publication US 2010/0037158, in further view of Garcia United States Patent Application Publication US 2006/0053047, in further view of Augustine United States Patent Application Publication US 2012/0143958.
Regarding claim 11, Bracey in view of Commarford in further view of Garcia discloses the method of claim 10.  Bracey in view of Commarford in further view of Garcia does not disclose:
providing a link in the notice, the link directing the user's device to a prefilled application.
Augustine discloses: 
providing a link in the notice, the link directing the user's device to a prefilled application (Augustine, para [0036], link in message to prepopulated form).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the message to include a link based on the teachings of Augustine. The motivation for doing so would have been improved sharing and collaboration of forms to save time (Augustine, para [0036]).


Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. 
Applicant asserts the prior art Commarford does not disclose the limitation “the state of the form field being in focus when the user selects the form field.”  In addition applicant states, “If Commarford teaches auto-advancement, then Commarford cannot teach that it is the user that selects the form field.”
Examiner respectfully disagrees.  Commarford discloses a user input to control entering text into a form field within focus (Commarford, para [0023-24]). A user selecting to enter text into the field when the field is in focus is interpreted as a type of selection.  Examiner would like to additionally point out that the claim language of “the state of the form field being in focus when the user selects the form field,” is not the same as ‘the state of the form field being in focus in response to the user selecting the form field.’ 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the state of the form field being in focus in response to the user selecting the form field) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner recommends applicant set up an interview to discuss possible amendments to advance prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bierner et al United States Patent Application Publication US 2008/0215976
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178